PD-1631-14&PD-1632-14
                                                                          COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 5/27/2015 10:41:31 PM
                            No. PD-1631-14 & PD-1632-14                    Accepted 5/28/2015 3:37:11 PM
                                                                                         ABEL ACOSTA
                                                                      ^S==BSHB!H===H             CLERK
                                        In The


                      Court of Criminal Appeals
                                     At Austin



                     JIMMIE JOHNSON,
                                    Appellant
                                           v.



                     The State of Texas
                                     Appellee

                        Cause numbers 1346765 & 1366083
                          In the 338th Judicial District Court
                               Of Harris County, Texas

                  Cause numbers 01-13-01056-CR & 01-13-01057-CR
                In the Court of Appeals for the First Judicial District


  Appellant's Motion to Recall Mandate and to file
                Petition for Discretionary Review

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      JIMMIE JOHNSON, the appellant moves this Court to recall the mandate issued

by the First Court of Appeals and file his petition for discretionary review. In support of
his motion, the appellant submits the following:                     FILED IN
                                                         COURT OF CRIMINALAPPEALS

                                                                    May 28, 2015

                                                              ABEL ACOSTA, CLERK
      (A)    The appellant's Petition for Discretionary Review was due in this Court on
             January 14, 2015. The First Court of Appeals issued mandate on February
             27,2015.
      (B)    The appellant sought an extension of time until March 4, 2015, to file the
             appellant's petition for discretionary review.    The motion requested
             additional time based on counsel's illness and hospitalization that
             incapacitated counsel and rendered it impossible for her to timely file the
             petition. This Court received the petition but denied the motion for an
             extension of time and did not file the petition.
      (C)    Because counsel fell ill and was unable to timely the appellant's petition,
             the appellant has been denied the opportunity to have this Court consider
             his petition for discretionary review. The appellant should not be
             prejudiced due to counsel's illness.
       (D)   Based on the foregoing, the undersigned counsel requests this Court recall
             the mandate issued by the First Court of Appeals and file the previously
             received Petition for Discretionary Review.

      WHEREFORE, the appellant prays that this Court will Recall Mandate and file

Petition for Discretionary Review.

                                                    Respectfully submitted,


                                                        /s/   Kelly Smith
                                                     Kelly Ann Smith


                 Certificate of Compliance & Service

       Pursuant to TEX. R. APP. P. 9.5, this certifies that this document contains 290

words and a copy of the foregoing was electronically served on the State of Texas.

                                                        /s/   Kelly Smith
                                                      Kelly Ann Smith
                                                     Texas Bar No. 00797867


                                                      P.O. Box 10751
                                                      Houston, TX 77206
                                                      281-734-0668
                                                      Kelly.A.Smith.06@gmail.com

                                                      Counselfor the appellant